DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US Patent Application Publication 2004/0055892, hereinafter referred to as Oh). 
As to claim 19, Oh teaches Claim 19. An apparatus for making a thin film or a superlattice, comprising: means for driving nanocrystals dispersed in solvents to assemble into an ordered three-dimensional nanocrystal thin film or an ordered three-dimensional nanocrystal superlattice. [Fig. 2]
Allowable Subject Matter
1.	Claims 1-18 are allowed as explained below.
Reasons for Allowance

2.	Independent claim 1 recites the limitation "applying a voltage across said first electrode and said second electrode producing an electrical field between said first electrode and said second electrode causing said nanocrystals to migrate to said first electrode and accumulate on said first electrode producing the nanocrystal superlattice".
Independent claim 17 recites the limitation " removing said first electrode with said nanocrystal accumulate from the solution with the voltage on, and redispersing said nanocrystal accumulate on said first electrode by dipping said nanocrystal accumulate on said first electrode into a carrier fluid to create a separate portion".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
Claims 1 is rejected as explained above.
Claims 1-18 are allowed as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816